THE COURT
held: 1. That the plaintiffs could not maintain an action to recover back the $124.20 for duties charged on the enhanced valuation of the goods, on account of any irregularity either in selecting or qualifying the appraisers, or otherwise, because the protest, which objected “that the appraisals and reappraisals were not fairly, impartially, or legally made, nor by persons unprejudiced and duly qualified to make them,” did not, as required by the act of February 26th, 1845 (5 Stat. 727), set forth distinctly and specifically the grounds of objection to the regularity and legality of the appraisements made, or wherein the appraisers were prejudiced or not duly qualified.
2. That the collector had no authority to impose the additional duty of 20 per cent, on the importation, under section 8 of the act of July 30th, 1846 (9 Stat. 43), because that act related only to goods which had been actually purchased in a foreign market; and that section 1 of the act of March 3d, 1851 (9 Stat. 629), did not rescind or modify that qualification.
3. That the defendant was not authorized to affix the additional duty or penalty of 20 *653per cent, under the provisions of section 17 of the act of August 30th, 1842 (5 Stat. 5G4), nor under those of section 13 of the act of March 1st, 1823 (3 Stat. 734), for the like reason, and also because the increased duty or penalty specified in each of those acts was 50 per cent., and the collector could not exact a less or different one.
Judgment for the plaintiffs for $406.40, with interest.